Citation Nr: 0910269	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  07-24 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to reinstatement of apportionment of the 
Veteran's Department of Veterans Affairs benefits, in the 
amount of $260.00, for his minor child, I. H.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active duty service from June 1969 to 
December 1971.  The appellant seeks reinstatement of 
apportionment benefits for I. H., who is the minor child of 
the Veteran.  The appellant is the custodial and biological 
parent of I. H. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2006 decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee which reduced the amount of special apportionment 
to be paid per month to the appellant as custodian of the 
Veteran's minor child, from $260.00 to $91.00 a month.


FINDINGS OF FACT

1.  The Veteran is in receipt of VA disability compensation 
benefits at the 100 percent rate to include an allotment for 
his dependent child, I. H.  

2.  The Veteran's dependent child, I. H., does not reside 
with the Veteran; she resides with the appellant who is the 
custodial parent.

3.  The appellant has demonstrated that financial hardship 
exists; the only regular financial contribution from the 
Veteran received by the appellant for support of their minor 
child consists of apportionment of his VA benefits.  

4.  A reinstated apportionment of the Veteran's VA benefits 
to the appellant as custodian of their minor child, in the 
total amount of $260.00 per month, would not constitute undue 
financial hardship on the Veteran.


CONCLUSION OF LAW

The criteria for reinstatement of apportionment of the 
Veteran's VA benefits totaling $ 260.00 per month to the 
appellant as custodian for his minor child, I. H., are met.  
38 U.S.C.A. § 5307 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.23(d), 3.450, 3.451, 3.452, 3.453 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

This appeal involves a claim for an apportionment of the 
Veteran's VA compensation benefits.  Although not 
specifically addressing the apportionment statute (38 
U.S.C.A. § 5307), the United States Court of Appeals for 
Veterans Claims (Court) has held that VA's duties to notify 
claimants under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107, do not apply to claims predicated on chapter 53 of 
title 38 of the U.S. Code, which concerns special provisions 
relating to VA benefits.  See Lueras v. Principi, 18 Vet. 
App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 (2002).  
This does not, however, obviate the necessity of informing 
each party of the evidence necessary to substantiate their 
claims.  See Barger, supra.

An apportionment claim is a "contested claim" and is subject 
to special procedural regulations.  See 38 C.F.R. §§ 19.100, 
19.101, and 19.102.  VA has provided each party (the 
appellant and the Veteran) with notices and determinations 
related to the contested claim and has advised each party of 
the applicable laws and regulations.  Specifically, the RO 
sent correspondence in August 2006 to both parties addressing 
these apportionment matters.  The correspondence also 
discussed specific evidence and requirements applicable to 
the claim on appeal.  The statement of the case (SOC) 
provided further information and was sent to both parties in 
July 2007.  The Veteran has been made aware that the 
appellant is seeking an increased apportionment share.  
Cumulatively, both parties were furnished information which 
discussed specific evidence, the applicable laws and 
regulations, the evidence considered and the reasons for the 
RO's decision.

VA has made all efforts to notify and to assist the parties 
with regard to the evidence obtained, the evidence and 
information needed from them and the responsibilities of the 
parties in obtaining the evidence.  Thus, the VA has 
satisfied its duty to notify the parties.

In addition, VA has obtained all relevant, identified, and 
available evidence.  In summary, the Board finds that "it is 
difficult to discern what additional guidance VA could have 
provided to the parties regarding what further evidence they 
should submit to substantiate their claims."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc); Reyes v. 
Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (both observing circumstances as to 
when a remand would not result in any significant benefit to 
the claimant).

Factual Background and Legal Analysis

According to VA statute, if the veteran's child is not in his 
custody, all or any part of compensation payable on account 
of any veteran may be apportioned as is prescribed by the 
Secretary of Veterans Affairs.  38 U.S.C.A. § 5307; see also 
38 C.F.R. § 3.452(a).

VA regulations provide for two types of apportionments.  The 
first type is a "general" apportionment, which may be paid 
under the circumstances set forth in 38 C.F.R. § 3.450.  An 
apportionment may be paid if a veteran's child is not 
residing with the veteran and the veteran is not reasonably 
discharging his or her responsibility for the support of that 
child.  38 C.F.R. § 3.450 (a)(1)(ii).  If a veteran is 
providing for his dependent, however, under 38 C.F.R. § 
3.450(c), no apportionment may be made.  The Court has held 
that it is not necessary for the claimant to establish the 
existence of hardship in order to obtain an apportionment 
under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 
(1993).

The second type is a "special" apportionment which may be 
paid pursuant to 38 C.F.R. § 3.451, and without regard to any 
other provision relating to apportionment, where hardship is 
shown to exist on the part of the Veteran's dependent.  In 
such cases, compensation may be apportioned between the 
Veteran and his dependents on the basis of the facts of the 
individual case as long as it does not cause undue hardship 
to the other persons in interest.  The special apportionment 
was designed to provide for an apportionment in situations 
where a veteran is reasonably discharging his responsibility 
for the support of any claimant who might be entitled to a 
"general" apportionment, but special circumstances exist 
which warrant giving "dependents" additional support.  

In determining the basis for special apportionment, the 
following facts are to be considered: the amount of VA 
benefits payable, other income and resources of the veteran 
and of the dependents who are claiming apportionment, and the 
special needs of the Veteran, his or her dependents and/or 
the apportionment claimants.  38 C.F.R. § 3.451.

The Board notes that the "benefit-of-the-doubt" rule does not 
apply in simultaneously contested claims (such as this case) 
because the benefit of the doubt cannot be given to both the 
appellant and the veteran.  See Elias v. Brown, 10 Vet. App. 
259, 263 (1997).

In July 2001, the appellant initially requested apportionment 
of the Veteran's VA benefits as custodian for their minor 
child, I. H.  In April 2002, the Veteran and the appellant 
were notified that an apportioned share of the Veteran's 
benefits in the amount of $240.00 had been approved for the 
appellant as custodian of I.H.  The data reflects that the 
apportionment had been approved effective from September 
2001, at which time the (full) amount of the Veteran's 
monthly VA benefits was $1,015.00.  Pursuant to a cost of 
living adjustment, effective from December 2002, the Veteran 
was to receive monthly VA benefits of $1,043.00 (less the 
apportioned share, to total $803.00).  

In a rating action dated in January 2003, the RO granted two 
increased rating claims and entitlement to a total disability 
evaluation based on individual unemployability due to 
service-connected disabilities (TDIU).  In February 2003, the 
Veteran was notified that effective from December 2002, the 
amount of monthly VA benefits was being increased to 
$2,278.00; less the $240.00 apportionment award, resulting in 
a monthly payment of $2,038 to the Veteran post-
apportionment.  

In June 2003, the appellant filed for an increased share of 
apportionment.  In December 2003, a decision granting an 
increased apportionment share of $260.00 a month effective 
from June 2003, was issued.  At that time, the Veteran's 
total VA monthly benefits award amount was listed as 
$2,239.00.

In October 2005, the Veteran requested review and 
reconsideration of the appellant's apportionment share, 
maintaining that she had gotten married 2 years previously 
and reporting that both the appellant and her spouse were 
employed and no longer needed any apportioned share of his VA 
benefits.  

In correspondence from VA issued to the appellant in June 
2006, she was advised that VA had been informed of a possible 
change in her status, income and expenses, and informed that 
the need for and amount of her apportionment was to be re-
evaluated.  VA explained that since the Veteran was only 
entitled to an additional $ 91.00 in VA benefits based on his 
daughter's dependency status, accordingly, the appellant was 
also entitled to only $91.00 a month apportionment.  This 
proposed change in the apportionment amount was to be 
effectuated September 1, 2006.  The appellant was advised 
that she could present evidence establishing that need was 
still shown, in which event, her apportionment share in the 
amount of $260.00 might be reinstated.  

In July 2006, the Veteran provided income and expense 
information reflecting that his only monthly income was his 
VA benefits reported in the amount of $2,224.00.  He listed 
monthly expenses totaling $ 2,309.00 representing: $ 750.00 
(rent); $175.00 (food); $165.00 (utilities); $68.00 
(telephone); $173.00 (car insurance); and $979.00 (car 
payment).  

The Veteran also provided receipts for purchases made for I. 
H. between 2003 and 2005.  Essentially, these represented 
isolated/occasional purchases of a few items and gifts per 
year in nominal amounts (generally totaling less than 
$100.00).  

In August 2006, VA advised the appellant that her 
apportionment award had been reduced from $260.00 a month to 
$91.00 a month effective from October 21, 2005, based on 
financial information received from the Veteran and the lack 
of any evidence presented by the appellant.  Specifically, it 
was found that the Veteran's expenses exceeded his income by 
$75.00 a month, thereby causing a hardship on him and 
warranting reduction of the apportionment.

Later in October 2006, the appellant submitted additional 
information reflecting that as of August 2006, she was in 
receipt of welfare benefits in the amount of $732.00 a month 
and food stamps in the amount of $342.00 a month for 3 
people.  Also on file is a child custody agreement dated in 
December 2001 reflecting that the Veteran was not ordered to 
pay child support inasmuch as he was providing an apportioned 
amount of his VA benefits to the appellant for care of I.H.   

In January 2007, the appellant provided expense information 
reflecting that her listed monthly expenses totaled $1,208.00 
representing: $112.00 (housing); $340.00 (food); $300.00 
(utilities); $ 100.00 (clothing); $11.00 (education); $270.00 
(cheerleading); and $75.00 (softball).  In June 2007, she 
provided additional information indicating that essentially 
her only income consisted of welfare payments of $723.00 a 
month and food stamps in the amount of $356.00 a month.  This 
information was verified by official documents issued by the 
State of California, dated in May 2007.  

Based on the evidence presented, the Board finds that the 
appellant is not entitled to general apportionment.  Neither 
party has submitted much actual documentary evidence on the 
issue of whether or not the Veteran is reasonably discharging 
his responsibility for the support of his child.  From what 
little evidence is in the record, it is apparent that the 
Veteran is at least providing some regular support in the 
form of the apportionment of his VA benefits to the appellant 
as custodian for I. H., currently in the guaranteed amount of 
$91.00, an amount which was actually fixed by VA itself and 
not by the Veteran.  In light of this, entitlement to a 
general apportionment of the Veteran's VA benefits to the 
appellant on behalf of his minor child is not warranted.  See 
38 C.F.R. § 3.450

The Board must therefore consider whether the appellant is 
entitled to a special apportionment of the Veteran's VA 
compensation benefits based upon financial hardship.  As set 
forth above, in such cases, where hardship is shown to exist, 
compensation benefits payable may be apportioned between the 
veteran and his or her dependents on the basis of the facts 
of the individual case, as long as it does not cause undue 
hardship to the other persons in interest.  Rates of 
"special apportionment" are to be determined under the 
standards set forth in 38 C.F.R. § 3.451.  These provisions 
stipulate that ordinarily, apportionment of more than 
50 percent of the veteran's benefits is considered to 
constitute undue hardship on him, but apportionment of less 
than 20 percent of his benefits is ordinarily considered 
insufficient to constitute a reasonable basis for any 
apportionee.  38 C.F.R. § 3.451

That being noted, the Board must take into considering the 
totality of the circumstances to include the need of the 
Veteran, as these are his benefits, as well as the need of 
his dependent as VA may apportion any part of compensation 
payable to the Veteran.  The Board has considered that the 50 
percent and 20 percent guidelines referenced above are 
"ordinarily" to be considered.  However, the Board must also 
consider the amount of VA benefits payable, other income and 
resources of the Veteran and of the dependents who are 
claiming apportionment, and the special needs of the Veteran, 
his or her dependents and/or the apportionment claimants.

As noted, the Veteran has been paid at the 100 percent rate 
and is considered by VA to be unemployable.  As of March 
2007, the amount of his monthly VA benefits was listed as $ 
2,565.00 (payable for the Veteran - 100% disabled and 1 
dependent child).  Effective from December 1, 2008, that 
amount has now increased to $2,774.00 (Veteran rated as 100% 
disabled with 1 dependent child).  The Board notes that 
effective from December 1, 2008, the amount awarded to a 
Veteran rated as 100% disabled with no dependent child is 
$2,673.00.  

As it currently stands, $91.00, approximately 3.3% of the 
Veteran's VA benefits is currently apportioned to the 
appellant for care of his dependent daughter.  This 
represents the only regular contribution he provides for his 
child, I. H., as he does not financially provide regular 
child support in any other manner.  Currently, $101.00 of the 
VA benefits being paid to the Veteran is specifically 
allotted for his dependent child.  However, it does not 
appear that the Veteran is even paying that amount for her 
support.  

The analysis of whether a special apportionment is warranted 
involves a balancing of the financial hardship involved to 
all parties of interest.  This case primarily involves the 
parental responsibilities of the Veteran and the appellant as 
evaluated in conjunction with their financial obligations and 
abilities.  The Board notes that while the appellant's 
marital status is not entirely clear, the financial 
information the appellant has submitted indicates that her 
family income is very low and that she is provided with 
monetary assistance from the state to make ends meet.  The 
Veteran has provided no evidence that the appellant receives 
financial support for the dependent at issue from a spouse or 
boyfriend, or that any such person has assumed the role of an 
adoptive parent.  As such, and in the absence of any 
objective or documentary evidence to the contrary, the Board 
assumes that no such support is being provided.   

Indeed, the appellant has asserted her overall family income 
is inadequate to meet the family's expenses.  At this point, 
there has been no evidence presented to show that the child 
at issue has been deprived of food, clothing, or shelter.  
However, it is equally clear (at least based on the 
information provide by the appellant) that she and her 
daughter are primarily financially sustained by monthly 
welfare payments, housing assistance and food stamps, and 
that there is little to no room for any discretionary 
spending.  There is no indication that the appellant is 
currently employed.  In addition, the child at issue has 
become involved in activities such as cheerleading and 
softball due to which significant additional costs are being 
incurred by the appellant.  In spite of the aforementioned 
considerations, the RO has determined that the appellant's 
"income" exceeds her expenses.  While the Board observes 
that the appellant's reported income and expenses are 
somewhat difficult to ascertain, it does not appear that her 
"income" consisting primarily of public assistance, exceeds 
her expenses.  

In contrast, although the RO has determined that an increased 
apportionment of the Veteran's VA benefits to the appellant 
would result in financial hardship to the Veteran, the Board 
does not conclude the same.  In this regard, the Board 
observes that the Veteran currently receives a monthly VA 
payment amount of $2,774.00.  As of late October 2006, the 
Veteran's self-reported listed monthly expenses totaled 
$2,309.00.  Nearly, 50 percent of that entire amount, 
$1,152.00 is reportedly spent on monthly car payments and car 
insurance, an amount which appears grossly excessive both as 
a percentage of his total income and under a reasonableness 
standard.  Essentially, according to his own report, the 
Veteran is only using half of his VA disability benefits for 
basic necessities such as housing and food costs.  Moreover, 
as the Veteran is now receiving $2,774.00 from VA monthly, 
there is no monthly shortfall at all.  In fact, based on 
financial information that he provided in late 2006 (which 
has not been updated subsequently) the Veteran currently has 
discretionary income in the amount of $465.00 a month.  Of 
that, by law, $101.00 of his VA benefits, less than the 
currently apportioned amount, is specifically allotted for 
support of I. H.  The Board has considered the receipts 
provided by the Veteran for items purchased for his dependent 
child between 2003 and 2005.  However, these occasional 
purchases, generally involving nominal amounts, do not 
constitute evidence of regular or sustained support payments 
for the dependent child and it is clear that the Veteran 
experiences no hardship in conjunction with purchasing 
occasional items and gifts for I. H.   

In light of the evidence discussed herein, the Board finds 
that reinstatement of a special apportionment in the amount 
of $260.00 to the appellant as custodian of the Veteran's 
minor child is warranted in this case.  There is no 
indication that apportionment of this amount would cause 
financial hardship for the Veteran.  In fact, the Board finds 
it significant that the Veteran was previously paying an 
apportioned amount of $240.00 a month to the appellant in 
2002, at which time his monthly VA benefit amount totaled 
less than half of what it is now.  Moreover, and 
significantly, this apportionment award represents the only 
regular financial support provided by the Veteran in 
conjunction with his dependent child and it is clear that the 
appellant, who has primary custody of I. H., struggles 
financially, to provide for her.  

In considering the record, the appellant has sufficiently 
established that she is essentially unable to meet her 
expenses for the Veteran's dependent child on her own, 
without having to resort to dependence on state and federal 
welfare resources.  Moreover, it is clear that the Veteran is 
receiving monthly VA benefits which include an allotted 
amount for one dependent child.  As discussed, the Board 
finds that a reinstatement of apportionment, as awarded 
herein, would not result in undue financial hardship to the 
Veteran.  The Board notes that the apportionment share 
restored herein, $260.00, represents less than 10 percent of 
the Veteran's current monthly VA award, and is well less than 
the 20 percent special apportionment guideline discussed in 
38 C.F.R. § 3.451.  Thus, the criteria for an increased 
amount of special apportionment of the Veteran's VA 
disability compensation benefits totaling $260.00 a month to 
the appellant as custodian of the Veteran's minor child, I. 
H., are met.


ORDER

Reinstatement of apportionment of the Veteran's VA disability 
compensation benefits, totaling $260.00 per month of those 
benefits, to the appellant as custodian for his minor child, 
I. H., is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


